                       3:21-cv-03029-SLD-JEH # 44           Page 1 of 27
                                                                                                 E-FILED
                                                               Tuesday, 21 September, 2021 05:45:02 PM
                                                                            Clerk, U.S. District Court, ILCD

048277/21061/JNR/AR

                          UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

HANNAH MCCAFFREY,

                       Plaintiff,

v.                                                  No. 21-cv-3029

JASON, MCATEE, MARY SCHOEN, DINA                     Chief Judge Sara Darrow
ELDRIDGE, ALYSSA, LISA JOHNSON,
WEXFORD HEALTH SOURCES, INC.,                        Magistrate Judge Jonathan E. Hawley
UNKNOWN WEXFORD EMPLOYEES, and
UNKNOWN IDOC EMPLOYEES,

                       Defendants.

     ANSWER TO PLAINTIFF’S COMPLAINT WITH AFFIRMATIVE DEFENSES

       NOW COME the Defendants, WEXFORD HEALTH SOURCES, INC., MARY

SCHOEN, DINA ELDRIDGE, ALYSSA BAUER, and JASON MCATEE, by their attorney,

CASSIDAY SCHADE LLP, and hereby submit their Answer and Affirmative Defenses to

Plaintiff’s Complaint, stating as follows:




ANSWER: Defendants admit Plaintiff gave birth to a child at Logan Correctional Center, but

deny the remaining allegations set forth in Paragraph 1.
                        3:21-cv-03029-SLD-JEH # 44            Page 2 of 27




ANSWER: Defendants lack sufficient knowledge to admit or deny whether Plaintiff’s labor and

childbirth were difficult and extremely painful. Defendants lack sufficient knowledge to admit

or deny the specifics of Plaintiff’s post-birth medical care absent review of the full medical

records which are not currently in Defendants’ possession. Defendants deny the remaining

allegations set forth in Paragraph 2.




ANSWER: Defendants deny the allegations set forth in Paragraph 3. Defendants deny Plaintiff

is entitled to any relief whatsoever.




ANSWER: Defendants admit that subject matter jurisdiction exists. Defendants deny Plaintiff is

entitled to any relief whatsoever.




                                                 2
                        3:21-cv-03029-SLD-JEH # 44         Page 3 of 27




ANSWER: Defendants admit subject matter jurisdiction exists.




ANSWER: Defendants admit that venue is proper in the Central District of Illinois.




ANSWER: Defendants lack sufficient knowledge to admit or deny Plaintiff’s current place of

residency. Defendants admit Plaintiff was formerly incarcerated at Logan Correctional Center

located at 1096 1350th Street in Lincoln, Illinois.




ANSWER: Defendants lack sufficient knowledge to admit or deny what Plaintiff considers to be

at all relevant times. Defendants admit Jason McAtee is a former employee of Wexford Health

Sources, Inc., and was formerly employed as a registered nurse at Logan Correctional Center.

Defendants deny Jason McAtee is currently employed by Wexford Health Sources, Inc., at




                                                 3
                        3:21-cv-03029-SLD-JEH # 44             Page 4 of 27




Logan Correctional Center. Defendants admits Plaintiff has sued Jason McAtee in his

individual capacity, but deny Plaintiff is entitled to any relief whatsoever.




ANSWER: Defendants lack sufficient knowledge to admit or deny what Plaintiff considers to be

at all relevant times. Defendants admit Mary Schoen is a former employee of Wexford Health

Sources, Inc., and was formerly employed as a registered nurse at Logan Correctional Center.

Defendants deny Mary Schoen is currently employed by Wexford Health Sources, Inc., at Logan

Correctional Center. Defendants admits Plaintiff has sued Mary Schoen in her individual

capacity, but deny Plaintiff is entitled to any relief whatsoever.




ANSWER: Defendants lack sufficient knowledge to admit or deny what Plaintiff considers to be

at all relevant times. Defendants admit Dina Eldridge is a former employee of Wexford Health

Sources, Inc., and was formerly employed as a licensed practical nurse at Logan Correctional

Center. Defendants deny Dina Eldridge is currently employed by Wexford Health Sources, Inc.,

at Logan Correctional Center. Defendants admits Plaintiff has sued Dina Eldridge in her

individual capacity, but deny Plaintiff is entitled to any relief whatsoever.




                                                  4
                        3:21-cv-03029-SLD-JEH # 44             Page 5 of 27




ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations set forth in

Paragraph 11.




ANSWER: Defendants lack sufficient knowledge to admit or deny what Plaintiff considers to be

at all relevant times. Defendants admit Alyssa Bauer is a former employee of Wexford Health

Sources, Inc., and was formerly employed as Director of Nursing at Logan Correctional Center.

Defendants deny Alyssa Bauer is currently employed by Wexford Health Sources, Inc., at Logan

Correctional Center. Defendants admits Plaintiff has sued Alyssa Bauer in her individual

capacity, but deny Plaintiff is entitled to any relief whatsoever.




                                                  5
                        3:21-cv-03029-SLD-JEH # 44           Page 6 of 27




ANSWER: Defendants admit Wexford Health Sources, Inc., is a corporation headquartered in

Pennsylvania and doing business in Illinois. Defendants admit Wexford contracts with the State

of Illinois to provide healthcare at Illinois Department of Corrections prisons throughout the

state, including at Logan Correctional Center. Defendant Wexford denies the remaining

allegations contained in Paragraph 13 as vague and an incomplete recitation of Wexford’s

responsibilities under its contract with the State.




ANSWER: Defendants admit the allegations contained in Paragraph 14 of the Complaint.




ANSWER: Defendants admit generally Plaintiff was pregnant during her incarceration at

Logan. Defendants lack sufficient knowledge to admit or deny the specifics of Plaintiff’s

pregnancy absent review of full medical records which are not currently in Defendants’

possession.


                                                      6
                      3:21-cv-03029-SLD-JEH # 44           Page 7 of 27




ANSWER: Defendants lack sufficient knowledge to admit or deny the specifics of Plaintiff’s

pregnancy absent review of full medical records which are not currently in Defendants’

possession.




ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations set forth in

Paragraph 17.




ANSWER: Defendants deny the allegations set forth in Paragraph 18.




ANSWER: Defendants deny the allegations set forth in Paragraph 19.




                                               7
                       3:21-cv-03029-SLD-JEH # 44           Page 8 of 27




ANSWER: Defendants admit while incarcerated at Logan, Plaintiff received medical treatment

related to her pregnancy as identified in the medical records. Defendants lack sufficient

knowledge to admit or deny the specifics of said care absent review of full medical records

which are not currently in Defendants’ possession.




ANSWER: Defendants deny the allegations set forth in Paragraph 21.




ANSWER: Defendants deny the allegations set forth in Paragraph 22.




ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations set forth in

Paragraph 23.




ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations set forth in

Paragraph 24.




ANSWER: Defendants deny receiving such a call.


                                                8
                       3:21-cv-03029-SLD-JEH # 44           Page 9 of 27




ANSWER: Defendants admit while incarcerated at Logan, Plaintiff received medical treatment

related to her pregnancy as identified in the medical records. Defendants lack sufficient

knowledge to admit or deny the specifics of said care absent review of full medical records

which are not currently in Defendants’ possession.




ANSWER: Defendants admit while incarcerated at Logan, Plaintiff received medical treatment

related to her pregnancy as identified in the medical records. Defendants lack sufficient

knowledge to admit or deny the specifics of said care absent review of full medical records

which are not currently in Defendants’ possession.




ANSWER: Defendants admit while incarcerated at Logan, Plaintiff received medical treatment

related to her pregnancy as identified in the medical records. Defendants lack sufficient

knowledge to admit or deny the specifics of said care absent review of full medical records

which are not currently in Defendants’ possession.




                                                9
                      3:21-cv-03029-SLD-JEH # 44            Page 10 of 27




ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations set forth in

Paragraph 29.




ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations set forth in

Paragraph 30.




ANSWER: Defendants deny the allegations set forth in Paragraph 31.




ANSWER: Defendants lack sufficient knowledge to admit or deny the specifics of Plaintiff’s

care following birth absent review of full medical records which are not currently in Defendants’

possession.




ANSWER: Defendants deny Plaintiff’s daughter did not receive medical care until she arrived at

the hospital. Defendants lack sufficient knowledge to admit or deny the specifics of Plaintiff’s




                                                10
                         3:21-cv-03029-SLD-JEH # 44         Page 11 of 27




post-birth medical care absent review of the full medical records which are not currently in

Defendants’ possession. Defendants deny the remaining allegations set forth in Paragraph 33.




ANSWER: Defendants deny the allegations set forth in Paragraph 34.




ANSWER: Defendants having answered paragraphs 1-34, incorporate those answers by

reference as if fully set forth herein.




ANSWER: Defendants Wexford, Schoen, Eldridge, McAtee, and Bauer deny the allegations set

forth in Paragraph 36.




                                                11
                         3:21-cv-03029-SLD-JEH # 44          Page 12 of 27




ANSWER: Defendants Wexford, Schoen, Eldridge, McAtee, and Bauer deny the allegations set

forth in Paragraph 37.




ANSWER: Defendants Wexford, Schoen, Eldridge, McAtee, and Bauer deny the allegations set

forth in Paragraph 38.




ANSWER: Defendants Wexford, Schoen, Eldridge, McAtee, and Bauer deny the allegations set

forth in Paragraph 39.




ANSWER: Defendant Wexford admits that it contracted with the IDOC to provided medical

care to inmates housed in IDOC prisons, including at Logan Correctional Center. Defendant

Wexford denies the remaining allegations contained in Paragraph 40 as vague and an incomplete

recitation of Wexford’s responsibilities under its contract with the State.




                                                 12
                     3:21-cv-03029-SLD-JEH # 44        Page 13 of 27




ANSWER: Defendant Wexford denies the allegations contained in Paragraph 41 of the

Complaint.




ANSWER: Defendant Wexford denies the accuracy of the quoted portion of the expert report

from Lippert v. Godinez, No. 10-cv-04603.




                                            13
                     3:21-cv-03029-SLD-JEH # 44        Page 14 of 27




ANSWER: Defendant Wexford denies the accuracy of the quoted portion of the expert report

from Lippert v. Godinez, No. 10-cv-04603.




                                            14
                    3:21-cv-03029-SLD-JEH # 44        Page 15 of 27




ANSWER: Defendant Wexford denies the allegations contained in Paragraph 44 of the

Complaint.




ANSWER: Defendant Wexford denies the allegations contained in Paragraph 45 of the

Complaint.


                                           15
                     3:21-cv-03029-SLD-JEH # 44        Page 16 of 27




ANSWER: Defendant Wexford denies the allegations contained in Paragraph 46 of the

Complaint.




ANSWER: Defendant Wexford denies the allegations contained in Paragraph 47 of the

Complaint.




ANSWER: Defendant Bauer denies the allegations set forth in Paragraph 48.




                                            16
                     3:21-cv-03029-SLD-JEH # 44        Page 17 of 27




ANSWER: Defendant Bauer denies the allegations set forth in Paragraph 49.




                                            17
                     3:21-cv-03029-SLD-JEH # 44        Page 18 of 27




ANSWER: Defendant Bauer denies the allegations set forth in Paragraph 50.




ANSWER: Defendant Bauer denies the allegations set forth in Paragraph 51.




ANSWER: Defendant Bauer denies the allegations set forth in Paragraph 52.




                                            18
                         3:21-cv-03029-SLD-JEH # 44    Page 19 of 27




ANSWER: Defendant Bauer denies the allegations set forth in Paragraph 53.




ANSWER: Defendant Bauer denies the allegations set forth in Paragraph 54.




ANSWER: Defendant Bauer denies the allegations set forth in Paragraph 55.




ANSWER: Defendants Wexford, Schoen, Eldridge, McAtee, and Bauer deny the allegations set

forth in Paragraph 56.




                                            19
                        3:21-cv-03029-SLD-JEH # 44     Page 20 of 27




ANSWER: Defendants having answered paragraphs 1-56, incorporate those answers by

reference as if fully set forth herein.




ANSWER: Defendants Schoen, Eldridge, McAtee, and Bauer deny the allegations set forth in

Paragraph 58. Count II against Wexford was dismissed September 7, 2021. See Doc. 42.




ANSWER: Defendants Schoen, Eldridge, McAtee, and Bauer deny the allegations set forth in

Paragraph 59. Count II against Wexford was dismissed September 7, 2021. See Doc. 42.




ANSWER: Defendants Schoen, Eldridge, McAtee, and Bauer deny the allegations set forth in

Paragraph 60. Count II against Wexford was dismissed September 7, 2021. See Doc. 42.




ANSWER: Defendants Schoen, Eldridge, McAtee, and Bauer deny the allegations set forth in

Paragraph 61. Count II against Wexford was dismissed September 7, 2021. See Doc. 42.




                                            20
                    3:21-cv-03029-SLD-JEH # 44       Page 21 of 27




ANSWER: Count III against Defendants was dismissed September 7, 2021. See Doc. 42.




ANSWER: Count III against Defendants was dismissed September 7, 2021. See Doc. 42.




ANSWER: Count III against Defendants was dismissed September 7, 2021. See Doc. 42.




ANSWER: Count III against Defendants was dismissed September 7, 2021. See Doc. 42.




ANSWER: Count III against Defendants was dismissed September 7, 2021. See Doc. 42.




ANSWER: Count III against Defendants was dismissed September 7, 2021. See Doc. 42.


                                           21
                        3:21-cv-03029-SLD-JEH # 44    Page 22 of 27




ANSWER: Defendants having answered paragraphs 1-67, incorporate those answers by

reference as if fully set forth herein




ANSWER: Defendants McAtee and Schoen deny the allegations set forth in Paragraph 69.




ANSWER: Defendants McAtee and Schoen deny the allegations set forth in Paragraph 70.




ANSWER: Defendants McAtee and Schoen deny the allegations set forth in Paragraph 71.




ANSWER: Defendants McAtee and Schoen deny the allegations set forth in Paragraph 72.




ANSWER: Defendants McAtee and Schoen deny the allegations set forth in Paragraph 73.




                                           22
                        3:21-cv-03029-SLD-JEH # 44   Page 23 of 27




ANSWER: Defendants having answered paragraphs 1-73, incorporate those answers by

reference as if fully set forth herein




ANSWER: Defendants McAtee, Schoen, Eldridge, and Wexford Health Sources, Inc., deny the

allegations set forth in Paragraph 75.




ANSWER: Defendants McAtee, Schoen, Eldridge, and Wexford Health Sources, Inc., deny the

allegations set forth in Paragraph 76.




ANSWER: Defendants McAtee, Schoen, Eldridge, and Wexford Health Sources, Inc., deny the

allegations set forth in Paragraph 77.




                                           23
                        3:21-cv-03029-SLD-JEH # 44         Page 24 of 27




ANSWER: Defendants McAtee, Schoen, Eldridge, and Wexford Health Sources, Inc., deny the

allegations set forth in Paragraph 78.




ANSWER: Defendants having answered paragraphs 1-78, incorporate those answers by

reference as if fully set forth herein




ANSWER: Defendant Wexford admits Defendants McAtee, Schoen, and Eldridge were

employees of Wexford and acting within the scope of employment at all relevant times.

Defendant denies the remaining allegations contained in Paragraph 80.




ANSWER: Defendant Wexford admits it is responsible for acts of employees taken within the

scope of their employment in accordance with Illinois law on agency/vicarious liability.




                                               24
                          3:21-cv-03029-SLD-JEH # 44                  Page 25 of 27




ANSWER: Count VI insofar as it alleges vicarious liability under 42 U.S.C. §1983 was

dismissed September 7, 2021. See Doc. 42.


DEFENDANTS DEMAND TRIAL BY JURY

                                      AFFIRMATIVE DEFENSES

        1.       At all times relevant herein, Defendants McAtee, Schoen, Eldridge, and Bauer

acted in good faith in the performance of their official duties and without violating Plaintiff's

clearly established statutory or constitutional rights of which a reasonable person would have

known. Defendants are therefore protected from suit by the doctrine of qualified immunity.1

        2.       At all times relevant herein, Defendants acted in good faith and in conformity

with existing precedent. They are therefore entitled to good faith immunity from damages.

Janus v. Am. Fed’n. of State, 942 F.3d 352 (7th Cir. 2019).

DEFENDANTS DEMAND TRIAL BY JURY AS TO THEIR AFFIRMATIVE

DEFENSES

        WHEREFORE, for the above reasons, Defendants respectfully request this Honorable

Court deny Plaintiff any relief in this matter and grant Defendants judgment as to all matters and

any other relief deemed appropriate, including cost of suit.

                                                     Respectfully submitted,


1
  Defendants acknowledge in Estate of Clark v. Walker, 865 F.3d 544, 550-51 (7th Cir. 2017), the Seventh Circuit
rejected qualified immunity for contractual government employees. Defendants assert this defense to preserve it for
appeal.


                                                        25
                3:21-cv-03029-SLD-JEH # 44   Page 26 of 27




                                 CASSIDAY SCHADE LLP

                                 By: /s/ Alexandra N. Rice
                                     Attorneys for Defendant, WEXFORD
                                     HEALTH SOURCES, INC., MARY
                                     SCHOEN, DINA ELDRIDGE, JASON
                                     MCATEE, and ALYSSA BAUER

Alexandra N. Rice
ARDC No. 6312420
CASSIDAY SCHADE LLP
3100 Montvale Drive
Springfield, IL 62704
(217) 572-1714
(217) 572-1613 (Fax)
arice@cassiday.com




                                   26
                         3:21-cv-03029-SLD-JEH # 44        Page 27 of 27




                                 CERTIFICATE OF SERVICE

         I hereby certify that on September 21, 2021, I electronically filed the foregoing Answer

to Plaintiff’s Complaint with Affirmative Defenses with the Clerk of the Court using the

CM/ECF system. The electronic case filing system sent a “Notice of E-Filing” to the following:

Stephen H. Weil, Esq.
Sarah C. Grady, Esq.
Loevy & Loevy
311 N. Aberdeen Street, 3rd Floor
Chicago, IL 60607

James B. Goldberg
200 S. Wacker Drive, Suite 3100
Chicago, Illinois 60606

Megan Ditzler
Assistant Attorney General
500 South Second Street
Springfield, IL 62701

         Under penalties as provided by law pursuant to 735 ILCS 5/1-109, I certify that the

statements set forth herein are true and correct:



                                                            /s/ Alexandra N. Rice
9802653 ARICE;SPRESSLE




                                                    27
